



Exhibit 10.4
SUPPORT AGREEMENT


THIS SUPPORT AGREEMENT is made as of the 6th day of February, 2018,
B E T W E E N:
BROOKFIELD ASSET MANAGEMENT INC., a corporation incorporated under the laws of
the Province of Ontario
(“Brookfield”)
- and -
TERRAFORM POWER, INC., a corporation incorporated under the laws of the State of
Delaware
(“TerraForm”)
RECITALS:
TerraForm is considering the acquisition of all of the issued and outstanding
shares of Saeta Yield, S.A. (“Saeta”) pursuant to a cash tender offer at a price
of €12.20 per share (the “Tender Offer”).
Brookfield is a controlling affiliate of Orion US Holdings 1 L.P. (“Orion”),
which is the owner of an approximately 51% equity interest in TerraForm.
It is anticipated that TerraForm’s funding of the Tender Offer may include an
equity offering of shares of TerraForm common stock (the “Common Stock”) on a
pro rata basis to existing TerraForm stockholders of up to approximately $400
million (the “Equity Offering”).
NOW THEREFORE in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
1.
Provision of the Back-Stop

(a) Brookfield hereby agrees that, if requested by TerraForm, Brookfield will
provide a back-stop to Terraform for up to 100% of the Equity Offering (such
agreement, the “Back-Stop”) if the offering price





--------------------------------------------------------------------------------

- 2 -


to TerraForm stockholders in the Equity Offering equals TerraForm’s five-day
volume weighted average price (VWAP) ending the trading day prior to TerraForm’s
announcement of the Saeta transaction.
(b) Brookfield’s obligations under Section 1(a) are subject to successful
commencement of the Tender Offer under applicable Spanish law and to prior
effectiveness of the necessary TerraForm registration statement, if required.
Brookfield’s obligations under Section 1(a) will not apply to any Equity
Offering commenced prior to May 1, 2018 or after September 30, 2018.
Brookfield acknowledges and agrees that no fee shall be payable to Brookfield in
connection with the Back-Stop or the entry into this Agreement. TerraForm
acknowledges and agrees that the Conflicts Committee of the TerraForm Board of
Directors (the “Conflicts Committee”) has agreed to and approved the matters set
forth in this Agreement.


2.    Terms of the Equity Offering
Brookfield and TerraForm acknowledge and agree that the pricing, size and timing
of the Equity Offering (including the decision to use the Back-Stop) will be
subject to prior review and approval of the Conflicts Committee, together with
any other necessary approvals, and will reflect then-current market conditions
and relevant market practice for such offerings. It is further acknowledged and
agreed that TerraForm will retain an independent financial advisor in respect of
the Equity Offering and that such financial advisor will provide advice to
TerraForm and the Conflicts Committee as to the then-current market conditions
and market practice.
This Agreement does not:
(a) require TerraForm to make or complete the Tender Offer;
(b) require TerraForm to make or complete any Equity Offering; or
(c) commit TerraForm to an Equity Offering at any particular price, of any
particular size or at any particular time.
3.
Further Assurances

Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and shall use its best





--------------------------------------------------------------------------------

- 3 -


efforts and take all such steps as may be reasonably within its power to
implement to their full extent the provisions of this Agreement.
4.
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
5.
Counterparts

This Agreement may be executed in one or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Execution and delivery of this Agreement may be made and evidenced
by facsimile transmission or other means of electronic communication.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]







--------------------------------------------------------------------------------

- 4 -


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.
BROOKFIELD ASSET MANAGEMENT INC.
by:
/s/ Sachin Shah
 
Name: Sachin Shah
 
Title: Senior Managing Partner
 
 





TERRAFORM POWER, INC.
by:
/s/ Andrea Rocheleau
 
Name: Andrea Rocheleau
 
Title: General Counsel and Secretary
 
 




































